ILLINOIS OFFICIAL REPORTS
                                         Supreme Court




           Citizens Opposing Pollution v. ExxonMobil Coal U.S.A., 2012 IL 111286




Caption in Supreme         CITIZENS OPPOSING POLLUTION, Appellee, v. EXXONMOBIL
Court:                     COAL U.S.A. et al., Appellants.



Docket No.                 111286
Filed                      February 2, 2012


Held                       A final administrative decision approving Mining Act permit revisions
(Note: This syllabus       could not be challenged in circuit court after expiration of the time period
constitutes no part of     for administrative review; and where it was alleged that environmental
the opinion of the court   conditions violated the Mining Act, a citizen suit, which could be brought
but has been prepared      as to nonpermitted activity or permit violations, was barred as to the
by the Reporter of         permitted activity.
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Appellate Court for the Fifth District; heard in that court
Review                     on appeal from the Circuit Court of Clinton County, the Hon. William J.
                           Becker, Judge, presiding.



Judgment                   Appellate court judgment affirmed in part and reversed in part; circuit
                           court judgment affirmed.
Counsel on              J. Timothy Eaton, of Chicago (Shefsky & Froelich, Ltd., of counsel), and
Appeal                  Kurt E. Reitz, Peter S. Strassner and Paul T. Sonderegger, of Belleville
                        (Thompson Coburn LLP, of counsel), for appellant ExxonMobil Coal
                        USA, Inc., d/b/a Monterey Coal Company.

                        Lisa Madigan, Attorney General, of Springfield (Michael A. Scodro,
                        Solicitor General, and Brian F. Barov, Assistant Attorney General, of
                        Chicago, of counsel), for appellant Illinois Environmental Protection
                        Agency.

                        Penni S. Livingston, of Fairview Heights, for appellee.

                        Katherine D. Hodge, Jennifer M. Martin and Alison K. Hayden, of Hodge
                        Dwyer & Driver, of Springfield, for amicus curiae the Illinois Coal
                        Association.

                        Lisa Madigan, Attorney General, of Springfield (Jane Elinor Notz,
                        Deputy Solicitor General, and Brett E. Legner, Assistant Attorney
                        General, of Chicago, of counsel), for amicus curiae the Illinois
                        Department of Natural Resources.

                        Jessica Dexter, of Chicago, and Nathaniel Shoaff, of San Francisco,
                        California, for amicus curiae the Illinois Chapter of the Sierra Club.


Justices                JUSTICE THEIS delivered the judgment of the court, with opinion.
                        Chief Justice Kilbride and Justices Freeman, Thomas, Garman, Karmeier,
                        and Burke concurred in the judgment and opinion.



                                         OPINION

¶1        In this appeal, we are asked to determine whether a citizen suit can be brought under
      section 8.05(a) of the Surface Coal Mining Land Conservation and Reclamation Act (Mining
      Act) (225 ILCS 720/8.05(a) (West 2008)) to challenge site conditions at a coal mine
      reclaimed in accordance with permits previously approved by the Illinois Department of
      Natural Resources (IDNR). We also must determine whether the Water Use Act of 1983
      (Water Use Act) (525 ILCS 45/1 et seq. (West 2008)) allows a private right of action to
      challenge activity authorized by a mining permit.


                                             -2-
¶2       Plaintiff, Citizens Opposing Pollution,1 brought a six-count amended complaint in the
     circuit court of Clinton County against defendants ExxonMobil Coal U.S.A., d/b/a Monterey
     Coal Company (Monterey), and the Illinois Environmental Protection Agency (IEPA),
     alleging violations of the Mining Act and the Water Use Act resulting from a coal mine
     reclamation at Monterey’s Mine No. 2. The circuit court dismissed plaintiff’s amended
     complaint with prejudice. The appellate court reversed the dismissal as to all five counts
     directed against Monterey and modified the circuit court’s order dismissing the sole count
     against IEPA to be a dismissal without prejudice. 404 Ill. App. 3d 543. For the reasons that
     follow, we affirm in part and reverse in part the judgment of the appellate court and affirm
     the trial court’s order.

¶3                                      BACKGROUND
¶4       In 1977, Monterey began surface and underground coal mining operations at its Mine No.
     2 in Clinton County. The Mining Act, which is administered by IDNR, requires that no
     person shall conduct mining operations without first obtaining a permit from IDNR. 225
     ILCS 720/2.01 (West 2008). Each permit application, and application for revision of a
     permit, must also contain a reclamation plan or revised reclamation plan that meets the
     requirements set forth by IDNR. 225 ILCS 720/2.03 (West 2008). Monterey operated at the
     site, relevant to this appeal, two separately permitted coal refuse disposal areas (RDAs). In
     1984, the Illinois Department of Mines and Minerals approved Permit No. 57, which
     authorized the creation of RDA-1.2 In 1986, the Department approved Permit No. 183, which
     authorized the creation of RDA-2. The two conjoined RDAs encompass a surface area of
     approximately 350 acres and contain rock, gravel, sand and other materials that are separated
     from the coal during coal processing. In 1996, active, ongoing mining operations ended at
     Mine No. 2. Monterey then began working to permanently close the mine and conduct
     reclamation work at the site, which included sealing the mine shafts and removing coal
     mining facilities and equipment.
¶5       On December 21, 1999, IEPA, which implements the water quality provisions of the
     Environmental Protection Act (415 ILCS 5/1 et seq. (West 2008)), issued a violation notice
     to Monterey. The notice alleged that Monterey’s coal mining waste disposal areas violated
     groundwater quality standards for total iron, manganese, sulfate, chloride, and total dissolved
     soils. Without admitting to the alleged violation, Monterey worked with IEPA, and a
     corrective action plan which included a groundwater management zone to treat impacted
     groundwater under and around the two refuse disposal areas was developed and approved
     by IEPA on June 24, 2002. The plan required, inter alia, the installation of an underground
     bentonite barrier wall and the construction of a treatment system which routes impacted


             1
                 Plaintiff is a not-for-profit citizen group that was founded by Don Langenhorst in May
     2008.
             2
              The authority of the Department of Mines and Minerals was transferred to IDNR, effective
     July 1, 1995. See 20 ILCS 801/10-5 (West 2008).

                                                  -3-
     groundwater from extraction wells through a treatment area before discharging it off site.
     Monterey was also required to monitor groundwater quality and provide annual reporting to
     IEPA.
¶6       On March 3, 2004, after a public hearing and comment period, IDNR approved revisions
     to Permit No. 57 and Permit No. 183, which incorporated the corrective action plan with the
     groundwater management zone, that allowed Monterey to implement and complete
     reclamation work at Mine No. 2.3 The terms of the permit revisions provided, in pertinent
     part: (1) the two RDAs would remain onsite and the interior which contained exposed coal
     refuse on the surface would be reclaimed with a soil cover and vegetation; (2) a detailed
     description of the postreclamation land use designations, which specified that the RDAs and
     the land immediately adjacent to them would constitute “pastureland” as defined in the
     administrative regulations (see 62 Ill. Adm. Code 1701 app. A (2012)) after completion of
     the required reclamation work; (3) the final contour of the land would approximate the
     premining site topography with the exception, in pertinent part, of the two RDAs; and (4) the
     operation of the groundwater management zone was designed to prevent or mitigate any
     material damage to the hydrologic balance outside the proposed permit area and minimize
     the disturbance within the boundaries. Monterey represents that the reclamation project was
     substantially completed in December 2006, and that it expended more than $28 million to
     complete the RDA portion of the project alone, which included the construction of the
     groundwater management zone.

¶7                        State and Federal Administrative Appeals
¶8       On March 29, 2004, Langenhorst filed a request for administrative appeal with IDNR,
     challenging the department’s approval of the revisions to the permits. Langenhorst was later
     joined in his appeal by other Clinton County residents. They raised, among other issues,
     whether the proposed remediation plan for the refuse disposal areas was adequate in
     addressing contamination of the underlying Pearl Sand aquifer. On May 25, 2005, a final
     administrative decision, which adopted the order of the hearing officer granting summary
     judgment in favor of Monterey and IDNR, was entered. Concerning the groundwater issue,
     the hearing officer had found, in pertinent part:
                 “Petitioners and their expert witness Robert Johnson have admitted the revisions
             as approved prevent material damage to the hydrologic balance outside the mine
             property and minimize the disturbance of the hydrologic balance within the
             boundaries of the mine. That satisfies the regulatory requirements and requires
             summary judgment in favor of the Department and Monterey.”
     The petitioners did not seek review of this final administrative decision in the circuit court,
     as allowed under section 8.10 of the Mining Act (225 ILCS 720/8.10 (West 2008)).
¶9       In June 2005, Langenhorst filed a citizen complaint with the United States Department


             3
              The revised Permit No. 57 and Permit No. 183 expired on January 8, 2005, and October 16,
     2006, respectively.

                                               -4-
       of the Interior, Office of Surface Mining Reclamation and Enforcement (OSM), pursuant to
       section 1267(h) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C.
       § 1267(h) (2006)), requesting that OSM review the adequacy of the reclamation plan at Mine
       No. 2.4 OSM accepted as his citizen complaint, among other issues, whether there was a
       failure to protect the groundwater at the mine site. OSM’s Alton Field Division (Field
       Division) ultimately determined, in pertinent part, that since Monterey was appropriately
       implementing the state-mandated remedial plan designed to bring about abatement of the
       existing water violation, IDNR was taking appropriate action to continue enforcing the
       corrective action plan and had good cause for not taking additional enforcement action. On
       April 10, 2006, OSM’s Regional Director, Mid-Continent Regional Coordinating Center,
       affirmed the decision of the Field Division. Langenhorst appealed that decision to the Interior
       Board of Land Appeals, an administrative appeals board in the United States Department of
       the Interior. On February 20, 2008, the Interior Board of Land Appeals affirmed the decisions
       of the Regional Director and the Field Division.
¶ 10       On January 4, 2007, Langenhorst filed a second state administrative appeal with IDNR.
       In December 2006, IDNR had approved an incidental boundary revision to Permit No. 57,
       which allowed for an additional parcel of land for an underground wastewater discharge
       pipeline that was necessary to implement the groundwater management zone. Langenhorst
       challenged whether this underground pipeline was a continuation of mining operations that
       would require Monterey to comply with additional mining statutory and regulatory
       requirements. On July 18, 2007, the hearing officer entered summary judgment in favor of
       Monterey and IDNR. The order also provided, in pertinent part, that “Langenhorst’s
       [s]ummary [j]udgment [m]otion is replete with inaccurate statements and refuted testimony.
       *** The fact that Mr. Langenhorst is attempting to relitigate issues already decided and
       encompassed by a previous administrative appeal makes me inclined to consider sanctions
       against Mr. Langenhorst.” As with the first state administrative appeal, Langenhorst did not
       seek review in the circuit court.

¶ 11                                      Current Lawsuit
¶ 12       On August 8, 2008, plaintiff filed an 18-count complaint against Monterey, IEPA, and
       IDNR under the citizen suit provision contained in section 8.05(a) of the Mining Act. The
       complaint sought, in pertinent part, to declare that the reclamation plan contained in the
       revised permits did not comply with the performance standards of the Mining Act by
       allowing Monterey to permanently retain the two impoundments of coal mine waste at the
       site. Plaintiff sought to require Monterey to submit a permit renewal application that would
       comply with all of the requirements of the Mining Act and IDNR’s regulations. In response
       to defendants’ motions to dismiss, plaintiff filed motions for leave to file an amended


               4
                 IDNR has direct responsibility for the review of coal mining and reclamation plans in
       Illinois. See 225 ILCS 720/2.01, 2.02, 2.03 (West 2008). OSM in an oversight role has the
       responsibility of enforcing the same standards on a mine-by-mine basis if the state agency fails to
       do so. See 30 U.S.C. § 1271(a)(1) (2006).

                                                  -5-
       complaint and for the voluntary dismissal of IDNR. The trial court granted the motions.
¶ 13        Plaintiff filed the instant six-count amended complaint on December 22, 2008. In count
       I, plaintiff alleged, in pertinent part, that Monterey violated section 3.03 of the Mining Act
       by failing to restore the land where the two RDAs were situated to a condition capable of
       supporting the same use or a higher or better use than before mining. In count II, plaintiff
       alleged, in pertinent part, that Monterey violated section 3.08(b) of the Mining Act by
       permanently retaining impoundments of coal mine waste at the site. In count III, plaintiff
       alleged, in pertinent part, that Monterey had permanently graded Mine No. 2 in a manner that
       failed to restore the affected land to its approximate original contour, as required by section
       1.03(a)(2) of the Mining Act. In count IV, plaintiff alleged, in pertinent part, that Monterey
       disturbed the hydrologic balance and failed to protect the quality and quantity of the
       groundwater by permanently retaining the two impoundments of coal waste in violation of
       section 3.10(a) of the Mining Act. In count V, plaintiff alleged, in pertinent part, that IEPA
       violated section 4.09 of the Mining Act by developing and approving the groundwater
       management zone because it negatively impacted the quality and quantity of the groundwater
       at the site. Finally, in count VI, plaintiff alleged, in pertinent part, that Monterey was not
       complying with the Water Use Act by failing to follow the rule of “reasonable use,” as
       provided in section 6 (525 ILCS 45/6 (West 2008)), by pumping excessive quantities of
       groundwater from the Pearl Sand aquifer. Specifically, plaintiff alleged that Monterey in
       order to comply with the corrective action plan approved by IEPA must pump 4 million
       gallons of water from the aquifer each week, which exceeds Monterey’s fair share for the
       size of its facility.
¶ 14        In all five counts against Monterey, plaintiff sought injunctive relief to require Monterey
       to remove the permanent impoundments known as RDA-1 and RDA-2 and to dispose of the
       waste contained therein off site. In count V, plaintiff sought the immediate revocation of the
       groundwater management zone and a ruling that any future groundwater management zone
       developed by IEPA for the site must comply with the Mining Act. In count VI, plaintiff
       sought to require Monterey to develop and implement a written plan that limits the extraction
       of groundwater at the site to no more than 100,000 gallons per day. In all six counts, plaintiff
       sought costs, fees, and any other relief the court deemed appropriate.
¶ 15        Monterey moved to dismiss counts I through IV of the amended complaint pursuant to
       section 2-619 of the Code of Civil Procedure (Code) (735 ILCS 5/2-619 (West 2008)) and
       count VI pursuant to section 2-615 of the Code (735 ILCS 5/2-615 (West 2008)). IEPA
       moved to dismiss count V under sections 2-615 and 2-619 of the Code.
¶ 16        On April 28, 2009, the trial court dismissed plaintiff’s amended complaint on all counts
       with prejudice and entered an order which provided, in pertinent part:
                     “All parties agree that in order to operate the mine [Monterey] had to and did
                obtain a permit from [IDNR]. All parties agree that the permit does provide for a
                reclamation plan. Under the Act the permit and the reclamation plan are not approved
                unless IDNR finds that all statutory requirements are met. Plaintiff concedes that it
                has no evidence to show that either [Monterey] or IEPA is violating the terms of the
                permit or the terms of the reclamation plan. *** [Section 8.10 of the Act] provides


                                                 -6-
                that final administrative decisions of [IDNR] shall be subject to judicial review
                pursuant to the Administrative Review Law ***. Plaintiff concedes that the time to
                challenge the permit which included the reclamation plan has expired, but plaintiff
                argues that 8.05(a) authorizes a suit for any violation of the Act by any aggrieved
                person. The court disagrees with plaintiff’s assertion that 8.05(a) allows a suit to
                challenge what IDNR has previously approved through approval of the permit and
                reclamation plan. *** The court is persuaded by IEPA’s argument that it is not a
                violator of the Act since at best it simply approved a groundwater management zone
                that was incorporated into the terms of a permit reclamation plan. The court’s
                understanding of [the Act] is that IDNR issues permits, and that permits and permit
                revisions include reclamation plans. To the extent that the groundwater management
                zone approved by IEPA is at all relevant, it is only relevant within the context of
                IDNR’s approval of the permit revision and reclamation plan. *** [Monterey’s] ***
                motion to dismiss count VI is granted. The Water Use Act provides no private right
                of action.”
¶ 17       The appellate court reversed the trial court and held that counts I through IV and count
       VI against Monterey were allowed under section 8.05(a) because those counts alleged
       various ongoing violations of the Mining Act. The appellate court concluded that plaintiff
       was not collaterally attacking permitted activity in those counts because there was no dispute
       that the permits had expired. As for count V, the appellate court concluded that the allegation
       that IEPA violated the Mining Act by authorizing the groundwater management zone could
       also proceed under section 8.05(a). The appellate court held, however, that to the extent that
       portions of count V constitute a collateral attack on the previously issued permits, the trial
       court was correct in dismissing it. Concerning count VI, without conducting any significant
       analysis, the appellate court concluded that the Water Use Act provides a private right of
       action because “section 8.05 of the [Mining Act] specifically allows such enforcement
       actions.” 404 Ill. App. 3d at 556.
¶ 18       The appellate court also rejected defendants’ argument that plaintiff’s action was barred
       by res judicata and collateral estoppel due to the state and federal administrative appeals.
       The appellate court reasoned that “Exxon” was not a party to the previous litigation and
       plaintiff’s claims involved allegations of ongoing environmental concerns. Additionally, the
       appellate court rejected defendants’ argument that IDNR was a necessary party to this case
       and concluded that upon remand IDNR could be added by either Monterey or IEPA, or the
       department could seek to intervene. Consequently, the appellate court reversed the dismissal
       as to the five counts against Monterey and modified the dismissal of the sole count against
       IEPA to be without prejudice. 404 Ill. App. 3d at 558.
¶ 19       Monterey and IEPA both filed petitions for leave to appeal that were allowed by this
       court, which consolidated the cases. Ill. S. Ct. R. 315 (eff. Feb. 26, 2010). We also allowed
       IDNR and the Illinois Coal Association to file amicus curiae briefs on behalf of Monterey
       and IEPA. In addition, we allowed the Illinois Chapter of the Sierra Club to file a brief
       amicus curiae on behalf of plaintiff.



                                                -7-
¶ 20                                         ANALYSIS
¶ 21        Monterey and IEPA contend that the appellate court erred in reversing the dismissal of
       counts I through V of the amended complaint because the citizen suit provision contained
       in section 8.05(a) of the Mining Act does not allow a party to challenge the terms, conditions,
       and activities authorized in, and required by, a mining permit. They contend that under
       section 8.10 of the Mining Act, the Administrative Review Law is the exclusive route for a
       citizen to obtain timely judicial review of a final permit decision by IDNR. Plaintiff counters
       that section 8.05(a) allows a party to file a citizen suit at any time to enforce site conditions
       that do not comply with the requirements of the Mining Act, regardless of whether those
       conditions conform to the terms of the mining permit. Plaintiff argues that the substantive
       provisions of the Mining Act “cannot be overridden by the implementation of illegally issued
       permits that leave the site out of compliance with the authorizing legislation.”
¶ 22        Section 2-619(a) of the Code of Civil Procedure allows dismissal where, in pertinent part,
       “the action was not commenced within the time limited by law” (735 ILCS 5/2-619(a)(5)
       (West 2008)) and where “the claim asserted against defendant is barred by other affirmative
       matter avoiding the legal effect of or defeating the claim.” 735 ILCS 5/2-619(a)(9) (West
       2008). A motion to dismiss under section 2-615 of the Code (735 ILCS 5/2-615 (West 2008))
       challenges only the legal sufficiency of the complaint. Wakulich v. Mraz, 203 Ill. 2d 223, 228
       (2003). Under either section of the Code, our review proceeds de novo. Feltmeier v.
       Feltmeier, 207 Ill. 2d 263, 266 (2003).
¶ 23        The issue before us requires us to consider the interplay between section 8.05(a) and
       section 8.10 of the Mining Act, which constitutes a matter of statutory construction that we
       also review de novo. Michigan Avenue National Bank v. County of Cook, 191 Ill. 2d 493, 503
       (2000). The goal of statutory construction is to ascertain and give effect to the legislature’s
       intent. In re Donald A.G., 221 Ill. 2d 234, 246 (2006). The best indication of this intent
       remains the language of the statute itself, which must be given its plain and ordinary
       meaning. Illinois Graphics Co. v. Nickum, 159 Ill. 2d 469, 479 (1994). In interpreting a
       statute, this court presumes that the legislature did not intend absurdity, inconvenience, or
       injustice. Hernon v. E.W. Corrigan Construction Co., 149 Ill. 2d 190, 195 (1992).
¶ 24        Under the doctrine of in pari materia, two legislative acts that address the same subject
       are considered with reference to one another, so that they may be given harmonious effect.
       Land v. Board of Education of the City of Chicago, 202 Ill. 2d 414, 422 (2002). The doctrine
       is consistent with our acknowledgment that one of the fundamental principles of statutory
       construction is to view all of the provisions of a statute as a whole. Id.
¶ 25        Section 8.05(a) of the Mining Act contains the citizen suit provision relied upon by
       plaintiff. It states as follows:
                “Civil Actions. (a) Any person having an interest which is or may be adversely
                affected may commence a civil action on his own behalf to compel compliance with
                this Act against any governmental instrumentality or agency which is alleged to be
                in violation of the provisions of this Act or of any rule, order or permit issued under
                this Act, or against any other person who is alleged to be in violation of this Act or
                of any rule, order or permit issued under this Act. No action may be commenced


                                                 -8-
               under this subsection (1) prior to 60 days after the plaintiff has given notice in writing
               of the alleged violation to the Department and to any alleged violator, or (2) if the
               State has commenced and is diligently prosecuting a civil action to require
               compliance with the provisions of this Act, or any rule, order or permit issued under
               this Act.” 225 ILCS 720/8.05(a) (West 2008).
¶ 26       Section 8.10 of the Mining Act, relied upon by defendants, provides for review of all
       final administrative decisions of IDNR under the Administrative Review Law. It states as
       follows:
               “Review under Administrative Review Law. All final administrative decisions of the
               Department under this Act shall be subject to judicial review pursuant to the
               Administrative Review Law, as amended, and the rules adopted under it, except that
               the remedies created by this Act are not excluded or impaired by any provision of the
               Administrative Review Law.” 225 ILCS 720/8.10 (West 2008).
¶ 27       In construing the two statutory provisions at issue, we emphasize that the first clause of
       section 8.10 specifically provides that “[a]ll final administrative decisions of the department
       shall be subject to judicial review pursuant to the Administrative Review Law.” (Emphasis
       added.) It is undisputed that a final administrative decision by IDNR on a mining permit
       constitutes a final administrative decision of the department that is subject to judicial review
       under section 8.10. In contrast, section 8.05(a) provides, in pertinent part, that a citizen suit
       may be brought to “compel compliance with this Act” or to enforce compliance with a
       “permit issued under this Act.” Consequently, we agree with the trial court that section
       8.05(a), read in pari materia with section 8.10, requires that the administrative review
       process is the exclusive route for circuit court review of the terms of a mining permit issued
       by IDNR. However, an action to compel compliance with the Mining Act for nonpermitted
       activity, or to enforce compliance with the terms of a permit, may be brought by way of an
       original action in the circuit court under section 8.05(a).
¶ 28       Plaintiff does not challenge in its amended complaint Monterey’s compliance with any
       provision contained in the revised permits issued by IDNR. Instead, plaintiff attacks the
       terms of those permits under which the reclamation work was completed as not complying
       with the Mining Act. As previously recognized, a final administrative decision by IDNR
       authorizing a mining permit is a final administrative decision of the department that is
       subject to judicial review pursuant to the Administrative Review Law. Section 3-103 of the
       Administrative Review Law provides that “[e]very action to review a final administrative
       decision shall be commenced by the filing of a complaint and the issuance of summons
       within 35 days from the date that a copy of the decision sought to be reviewed was served
       upon the party affected by the decision.” 735 ILCS 5/3-103 (West 2008). Section 3-102 of
       the Administrative Review Law provides that “[u]nless review is sought of an administrative
       decision within the time and in the manner herein provided, the parties to the proceeding
       before the administrative agency shall be barred from obtaining judicial review of such
       administrative decision.” 735 ILCS 5/3-102 (West 2008). Langenhorst did not seek timely
       judicial review of the provisions of the revised permits pursuant to the Administrative
       Review Law after they were approved in 2004, and the citizen group that he founded in 2008
       cannot do so now under section 8.05(a).

                                                  -9-
¶ 29       Plaintiff asserts that section 8.10 does not preclude it from bringing its amended
       complaint under section 8.05(a) because the “except that” language contained in the second
       clause of section 8.10 authorizes a citizen suit to challenge permitted activity whenever site
       conditions do not comply with the Mining Act. We disagree and construe the second clause
       of section 8.10 as allowing a citizen suit under section 8.05(a), such as to enforce the
       provisions of a permit, or to challenge nonpermitted activity, without being impaired by any
       of the requirements of the Administrative Review Law. This interpretation is consistent with
       our obligation not to construe a statute in a way that makes one of its provisions redundant
       and superfluous. Board of Trustees of Community College District No. 508 v. Human Rights
       Comm’n, 88 Ill. 2d 22, 28 (1981). Plaintiff’s construction of section 8.10 would eviscerate
       and render meaningless the “shall” provision contained in the first clause of the statute by
       making adherence to the Administrative Review Law entirely optional and nonbinding in the
       case of a final permit determination by IDNR. This interpretation would be inconsistent with
       the Administrative Review Law, which specifically requires prompt judicial review of such
       final administrative decisions.
¶ 30       Our construction of sections 8.05(a) and 8.10 is also supported by the realities of the
       mining permit process and judicial review of such regulatory decisions. IDNR’s authority in
       the permit process, which the legislature specifically delegated to the department (see 225
       ILCS 720/2.01, 2.02, 2.03 (West 2008)), would be undermined if we were to interpret section
       8.05(a) as allowing a party to file an original cause of action in the circuit court challenging
       the terms of a mining permit. The Mining Act stipulates that no permit or revised permit
       shall be issued unless the application affirmatively demonstrates, and the department finds,
       inter alia, that: (1) the application is accurate and complete and all requirements of the
       Mining Act have been complied with; (2) the applicant has demonstrated the reclamation can
       be accomplished and complies with the performance standards set forth in the statute; (3) the
       proposed mining operation has been designed to prevent material damage to the hydrologic
       balance outside the permit area; and (4) the area proposed to be mined is not included within
       an area designated unsuitable for surface coal mining under the Mining Act. 225 ILCS
       720/2.08(b) (West 2008).
¶ 31       Plaintiff’s suggested construction of the statute would require the circuit court to
       determine such highly regulated mining operation and reclamation issues without an
       administrative record to review. See 62 Ill. Adm. Code 1847.3 (2012) (permit and related
       administrative hearings). A contrary construction of the statute would also impact legitimate
       reliance by a permittee, and create significant uncertainty by allowing the terms of a permit
       to be reopened and reconsidered at any time, even years after a reclamation project has been
       completed in accordance with a permit. We decline to conclude that the legislature intended
       such an absurd result in enacting section 8.05(a), which would not only call into question the
       finality of mining permit decisions throughout Illinois, but would undermine the role of
       IDNR in the permit process.
¶ 32       We note, as demonstrated by the state and federal administrative appeals brought by
       Langenhorst, that a party who may be adversely affected by a mining permit decision is
       afforded opportunities to raise objections at the state level before IDNR and at the federal
       level before OSM. As recognized by IDNR in its amicus brief, any person having an interest

                                                -10-
       which is or may be adversely affected by a permit decision of the department may file written
       objections to a permit application and request an informal conference on the application with
       IDNR. 225 ILCS 720/2.04(d) (West 2008). If no informal conference is requested, or if the
       issues in question are not resolved by the informal conference, a public hearing may be called
       at which time the interested person has an opportunity to submit oral or written testimony
       and his or her views or arguments. 225 ILCS 720/2.04(d), (e) (West 2008); 62 Ill. Adm.
       Code 1773.14(d) (2012). An interested person may also request an adjudicatory hearing to
       challenge IDNR’s decision on a mining permit. 225 ILCS 720/2.11(c) (West 2008). After the
       interested person is notified of the hearing officer’s recommended decision, he or she may
       submit exceptions. 62 Ill. Adm. Code 1847.3(i) (2012). Thereafter, the person may seek
       judicial review of the final permit decision pursuant to the Administrative Review Law. 225
       ILCS 720/8.10 (West 2008); 62 Ill. Adm. Code 1847.3(l) (2012). Consequently, our
       construction of the statute does not preclude a party from raising objections to IDNR’s permit
       decisions and seeking judicial review thereafter. We simply recognize that any objection
       must be raised in a timely manner through the administrative review process and may not be
       brought through an original action in the circuit court under section 8.05(a).
¶ 33       We further note that IDNR is required to conduct periodic review of outstanding permits
       and may require reasonable revision or modification of permit provisions during the term of
       such permit if necessary to insure that a coal mine complies with all of the requirements of
       the Mining Act. 225 ILCS 720/2.10 (West 2008). Additionally, under the administrative
       code, if IDNR receives information indicating that it improvidently issued a mining or
       reclamation permit, the department is required to review the circumstances under which the
       permit was issued, and undertake remedial measures, including suspension or rescission of
       the permit using the criteria set forth in the regulations See 62 Ill. Adm. Code 1773.20,
       1773.21 (2012).
¶ 34       Plaintiff’s argument that section 8.10 does not apply because the revised permits expired
       more than two years before it filed its original complaint does not change our determination.
       Pursuant to the administrative code, “[a] permittee need not renew the permit if no surface
       coal mining operations will be conducted under the permit and solely reclamation activities
       remain to be done.” 62 Ill. Adm. Code 1773.11(a) (2012). The regulations further provide
       that “[o]bligations established under a permit continue until completion of surface coal
       mining and reclamation operations, regardless of whether the authorization to conduct
       surface coal mining operations has expired.” Id. Consequently, there was no requirement for
       Monterey to renew the permits because, as is undisputed, only reclamation activities
       remained to be completed after the permits expired in January 2005 and October 2006.
       Following the expiration of the permits, Monterey’s obligation to complete the reclamation
       work in accordance with the permits remained unchanged and did not provide plaintiff with
       a new basis to challenge the terms of the revised permits.
¶ 35       Likewise, plaintiff’s reliance on Old Ben Coal Co. v. Department of Mines & Minerals,
       207 Ill. App. 3d 1088 (1991), is misplaced. In that case, the Illinois Department of Mines and
       Minerals brought an enforcement action against a coal mine company that was operating
       under an interim permit that was issued prior to the state’s more stringent permanent mining
       regulations being implemented. Id. at 1089-90. The coal company argued that because it was

                                               -11-
       operating under an interim permit it was not bound by the permanent mining regulations. Id.
       at 1091. The appellate court rejected this argument and concluded that the statutory language
       that all operators “as a minimum” must comply with the Mining Act’s performance standards
       did not exempt interim permittees from the permanent regulations. Id. at 1091-92. The issue
       before this court is not related to the applicability of a new set of regulations after the
       approval of the revised permits. Instead, this case involves the implementation of standards
       under the Mining Act which have not changed since the revised permits were approved by
       IDNR in 2004.
¶ 36       Plaintiff appears to argue, in the alternative, that its amended complaint should be
       allowed based upon a right to a healthful environment contained in article XI of the Illinois
       Constitution of 1970, which provides that “the duty of each person is to provide and maintain
       a healthful environment for the benefit of this and future generations.” Ill. Const. 1970, art.
       XI, § 1. Article XI, section 2, gives private citizens the right to “enforce this right against any
       party, governmental or private.” Ill. Const. 1970, art. XI, § 2. As this court has previously
       explained, however, “[s]ection 2 of article XI does not create any new causes of action but,
       rather, does away with the ‘special injury’ requirement typically employed in environmental
       nuisance cases.” City of Elgin v. County of Cook, 169 Ill. 2d 53, 85 (1995); see also Glisson
       v. City of Marion, 188 Ill. 2d 211, 228 (1999). Therefore, although plaintiff need not allege
       a special injury to bring its environmental claim, there must nevertheless still exist a
       cognizable cause of action. City of Elgin, 169 Ill. 2d at 85-86.
¶ 37       For the reasons stated, we find the trial court properly dismissed counts I through V of
       plaintiff’s amended complaint with prejudice because those counts constitute a challenge to
       the provisions of the revised permits authorized by IDNR and could not be brought under
       section 8.05(a) of the Mining Act.
¶ 38       As noted earlier in this opinion, the appellate court affirmed the circuit court’s dismissal
       of count V, holding that to the extent portions of the count constitute a collateral attack on
       the previously issued permits, the circuit court was correct in dismissing it. We agree with
       the appellate court’s affirmance of the circuit court’s dismissal and thus affirm that part of
       the appellate court’s judgment. However, the appellate court further modified the circuit
       court’s dismissal to be without prejudice and remanded with directions that plaintiff be
       allowed to file an amended count V. Because the circuit court properly dismissed count V
       with prejudice, that part of the appellate court’s judgment which modified and remanded the
       circuit court’s order dismissing count V is reversed.
¶ 39       Based upon our determination that counts I through V could not be brought under section
       8.05(a) of the Mining Act and thus were properly dismissed, there is no need for us to
       address Monterey and IEPA’s alternative argument that plaintiff’s claims are barred under
       res judicata and collateral estoppel based on the state and federal administrative appeals.
       There is also no need for us to consider Monterey’s contention that the appellate court erred
       in concluding that IDNR was not a necessary party to this case, or IEPA’s contention that it
       was not a violator of the Mining Act by its approval of the groundwater management zone.
¶ 40       Finally, we consider whether the appellate court erred in reversing the dismissal of count
       VI of the amended complaint against Monterey. This requires us to consider whether the


                                                  -12-
       Water Use Act authorizes a private right of action to challenge activity specifically required
       by a permit approved by IDNR under the Mining Act.
¶ 41       The Water Use Act declares it to be in the public interest to better manage and conserve
       water, to establish a mechanism for restricting withdrawals of groundwater in emergencies,
       and to provide public notice of planned substantial water withdrawals from new points
       before water is withdrawn. 525 ILCS 45/2 (West 2008). The Water Use Act also follows the
       doctrine of reasonable use for groundwater withdrawals. 525 ILCS 45/6 (West 2008).
       Reasonable use means “the use of water to meet natural wants and a fair share for artificial
       wants. It does not include water used wastefully or maliciously.” 525 ILCS 45/4 (West
       2008). The statutory framework includes a limited complaint investigation and review
       process managed by the Department of Agriculture and local soil and water conservation
       districts, an administrative hearing and appeal process, and a penalties provision. 525 ILCS
       45/5.1, 7 (West 2008).
¶ 42       Plaintiff alleged in count VI, in pertinent part, that Monterey failed to follow the rule of
       reasonable use as provided in section 6 of the Water Use Act because in order for Monterey
       to comply with the corrective action plan incorporated in the revised permit it must pump 4
       million gallons of water from the aquifer each week. Plaintiff sought injunctive relief to
       require Monterey to develop and implement a written plan that would require the extraction
       of less than 100,000 gallons of groundwater per day. As in the other counts, plaintiff also
       sought to require Monterey to remove the two RDAs from the site. Plaintiff therefore seeks
       the same injunctive relief in count VI that we have already determined in the other five
       counts constitutes an attack on the terms of the permits that is not allowed under section
       8.05(a) of the Mining Act. Similar to our determination under section 8.05(a), we find no
       statutory basis to conclude that the Water Use Act allows a private right of action to
       challenge conduct that is specifically mandated by the terms of a permit authorized by IDNR.
       See Metzger v. DaRosa, 209 Ill. 2d 30, 36 (2004) (implication of a private right of action
       from a statute is appropriate if the plaintiff is a member of the class for whose benefit the
       statute was enacted; the plaintiff's injury is one the statute was designed to prevent; it is
       consistent with the underlying purpose of the statute; and it is necessary in order to provide
       an adequate remedy for violations of the statute). Plaintiff’s reliance on Bridgman v. Sanitary
       District of Decatur, 164 Ill. App. 3d 287 (1987), is misplaced and does not inform our
       analysis as that case did not concern a cause of action under the Water Use Act to challenge
       permitted activity under the Mining Act. Consequently, we find the appellate court also erred
       in reversing the dismissal of count VI of the amended complaint.

¶ 43                                    CONCLUSION
¶ 44       For the foregoing reasons, the judgment of the appellate court is affirmed in part and
       reversed in part and the judgment of the circuit court is affirmed.

¶ 45      Appellate court judgment affirmed in part and reversed in part;
¶ 46      circuit court judgment affirmed.


                                                -13-